Case 1:18-cv-08077-VSB Document 13-3 Filed 12/17/18 Page 1 of 9

EXHIBIT 3
Case 1:18-cv-08077-VSB Document 13-3 Filed 12/17/18 Page 2 of 9

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

GREEN-SAVIFS_LLG

97932-(973)-695-7F777
Attorneys for-Plaintiff-Luis

LUIS LONGHI,

 

Plaintiff, Civil Action No.: 1:18-cy-08077-VSB
v.
LOMBARD RISK SYSTEMS, INC., A FIRST AMENDED COMPLAINT.
VERMEG LTD COMPANY (d/b/a AND JURY DEMAND
VERMEG

Luis Longhi residing at 712 Hickory Lane, Palmer, PA 18045 complains of the defendant and says:
JURISDICTION AND VENUE

1. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332 and the claims
asserted in this complaint well exceed $75,000.

2. Venue is proper within this district because defendant, Lombard Risk Systems, Inc.'s
("Lombard") corporate headquarters is located within the Southern District of New York.

3. The causes of actions alleged are breaches of contract between Plaintiff Longhi and
Lombard and age discrimination in termination of his employment on June 3, 2018 in violation of the New
York City Human Rights Law.

PARTIES

4, Defendant Lombard Risk Systems, Inc. ("Lombard"), is a corporation owned by the
 

Case 1:18-cv-08077-VSB Document 13-3 Filed 12/17/18 Page 3 of 9

Vermeg Company and is in the business of providing regulatory reporting and collateral management
solutions to the financial services industry.

5. Plaintiff Luis Longhi ("Longhi" or “Plaintiff) commenced employment with Lombard on
December 4, 2017 pursuant to an employment agreement titled "Statements of Particulars of Employment"
executed on November 28, 2017.

6. He was hired by Lombard's then CEO Alastair Brown and employed as Executive Vice-
President Sales-Americas.

7. Longhi was notified on Sunday, June 3, 2018 by Mousser Jerbi, Deputy CEO of Lombard,
that his employment was being terminated.

8. Longhi's date of birth is October 27, 1966 and he was fifty-one years old when he was
notified that he was being terminated.

9. Commencing October 1, 2018, defendant Lombard was re-branded and is now doing
business as Vermeg.

FACTS RELEVANT TO ALL COUNTS

10. 9-Plaintiff repeats and re-alleges the facts set forth in §{!s_4 through 8-9 as though set forth
herein.

Il. Par. 3.1 of 40-Longhi's employment agreement with Lombard stated that his base salary
compensation would be $300,000 per annum.

12. Par. 3.2 of +4Longhi's employment agreement also stated that he would be entitled to an
additional $300,000 in annual bonuses based on targets set by Lombard.

13. Par, 3.2 of Longhi's employment agreement further stated, "the basis on which your bonus

is calculated may vary at the discretion of the Company and in accordance with the goals and objectives
Case 1:18-cv-08077-VSB Document 13-3 Filed 12/17/18 Page 4 of 9

issued to you by the Company from time to time."

14, 42,Lombard's fiscal year starts April 1 of the year and ends on March 31 in the following
year, Lombard's fiscal fourth quarter commences on January | and ends on March 31.

15. 43-During the fourth (4) quarter of fiscal year 2018, Longhi presented Lombard's CEO,
Alastair Brown, with a sales target of £1.561 million for that quarter.

16. Lombard's CEO, who was authorized under Lombard's corporate by-laws to set sales
targets, agreed to that target and that Longhi exceeded that target of £1.561 by March 31, 2018. Thus,

Longhi performed under p-2-Par. 3.2 of his employment agreement.

 

1/4 RPurcuant to 12.9 of Loanahi's amplowmentcontract if torcat cat bu lambard was met
mt POPS UAE Oa re OP OTT TT PER TOT EES EEE TO ete THOTT CATT
by Lenghi; Lenght was entitled te-ene ef thatt ter of his $300,000 bonus OF $75,000

17. On March 9, 2018, Longhi emailed Lombard's CEO, Alastair Brown with the subject line
titled "FY 18 O4 Bonus" asking "Do we need to memorialize our agreement in an email to anyone?" Brown
responded that same day in an email to Longhi stating that "You are going to deliver more than_your
scrubbed forecast (£1.561k) and 1 am going to find 25% of your expected annual OTE ($75K). | am
probably going to dress part of that up as a retention incentive for Vermeg's sake."

18. Longhi achieved sales of £1.6million by the end of 4" quarter of FY2018.

19, On April 10, 2018, Longhi emailed Nigel Rohan inquiring what action was being taken to
pay his 2018 4" quarter bonus_of $75,000 as agreed to by CEO Brown on March 9, 2018. Mr. Rohan
responded on April 16, 2018 that the bonus "was under discussion with Alastair presently. Be mindful that
the RSD commission/bonus is paid out in the May payroll. "

20. 4+5-Longhi was only paid just under $-16,000 for his fiscal year 2018 4" guarter sales and is

owed approximately $59,000.

 

 
 

Case 1:18-cv-08077-VSB Document 13-3 Filed 12/17/18 Page 5 of 9

2). 46:Longhi continued on pace with his 4" quarter sales into the 1" quarter of FY' 2019
when he was fired.

22. 44-Accordingly, he should have been paid a pro-rata share of $75,000 or $50,000. He was
only paid $10,000 in accordance with a commission schedule that was not applicable to his employment
agreement,

23, 48-Longhi was never informed that Lombard had changed {Par. 3.2 of his employment
agreement that would pay him based on a commission schedule.

24, Paragraph 4.1 of the Agreement defined Longhi's work week as Monday through Friday 9
AM to 6 PM, at 40 hours/week.

25. 49.49-When Longhi was notified that he was being fired on Sunday, June 3, 2018, he had
already worked 26 weeks or 6 months at Lombard_as of Friday, June 1, 2018. Alternatively, Longhi had
already worked from December 4, 2017 through June 1, 2018 or whole and parts of seven months, i.e.
December 2017, January, February, March, April, May and June (1), 2018.

26. 20-Pursuant to § 11.2 of his employment agreement, if Longhi werked-completed_six
months employment_at Lombard wher-and_his employment was terminated_after working six months, he
would be entitled to three-month's notice or three months base pay in lieu of notice.

27. Nowhere in the employment agreement does it define how the six month period identified
in Par. 11.2 would be calculated or applied.

28, 24-Instead, Lombard told him it was paying one month's base pay in lieu of notice, falsely
claiming that he did not work the required six months to warrant three months’ notice or three months’ pay
in lieu of notice.

29, 22-Longhi was only paid one month's pay in lieu of notice, i.e., $25,000 instead of $75,000.

Thus, Longhi is owed $50,000 under § 11.2 of his employment agreement.
Case 1:18-cv-08077-VSB Document 13-3 Filed 12/17/18 Page 6 of 9

30. 23.Longhi's job performance met the reasonable expectations of Lombard including but not
limited to meeting sales targets and recruiting highly qualified employees to Lombard.

31. 24-Upon information and belief, Lombard will be replacing Longhi with someone

significantly younger than him.

FIRST COUNT
(Breach of Contract)

25 Plaintiff repeats and re-alleges the allegations set forth in 4 through 23-30 as though

2
N

set forth herein.

3. 26-Lombard breached 's 3.2 and 11.2 of the Statement of Particulars of Employment and

td

owes Longhi approximately $149,000.

WHEREFORE, plaintiff Luis Longhi demands judgment against defendant Lombard Risk

Systems, Inc.-_a Vermeg LTD company for the following relief:

a) Compensatory damages;
b) Reasonable costs;
c) Pre-judgment and post-judgment interest; and

d) Equitable relief that this Court may deem appropriate and just under the

circumstances.

SECOND COUNT
(Unjust enrichment)

34. 27-Plaintiff repeats and re-alleges the allegations set forth in Paragraphs 4 through 23 and
30_as though set forth at length herein.

5 28-Defendant was enriched at Plaintiffs-Plaintiff's expense for his sales performance during

ioe)

Lombard's 1‘! quarter of FY_2019 even though he performed in good faith expecting that he would be

compensated as contemplated in his employment agreement.
 

 

Case 1:18-cv-08077-VSB Document 13-3 Filed 12/17/18 Page 7 of 9

29-Defendant's conduct violates standards of contractual fairness and the covenant of good

36,
faith and fair dealing.

37. 30-Plaintiff has been damaged_in the amount of $40,000.

WHEREFORE, plaintiff Luis Longhi demands judgment against defendant Lombard Risk

Systems, Inc.-_a Vermeg LTD company for the following relief:

a) Compensatory damages;
b) Reasonable costs;
c) Pre-judgment and post-judgment interest; and

d) Equitable relief that this Court may deem appropriate and just under the

circumstances.
THIRD COUNT
(Quantum Meruit)

38. 34Plaintiff repeats and re-alleges the allegations set forth in Paragraphs 4 through 23-, 30

and 35 as though set forth at length herein.

32-Plaintiff performed his services in good faith.

IS

40. 3-3-Defendant accepted his performance.

41. 34,There was a reasonable expectation of compensation for his sales performance during
the 1" quarter of FY' 2019 by both Plaintiff and Defendant.
42. 35.The amount paid to Plaintiff was not a reasonable value of services rendered.
WHEREFORE, plaintiff Luis Longhi demands judgment against defendant Lombard
Risk Systems, Inc.-.a Vermeg LTD company for the following relief:
a) a}-Compensatory damages;

b) Reasonable costs;
Case 1:18-cv-08077-VSB Document 13-3 Filed 12/17/18 Page 8 of 9

c) Pre-judgment and post-judgment interest; and
d) Equitable relief that this Court may deem appropriate and just under the circumstances.
FOURTH COUNT.

(Age Discrimination)

43. e)Plaintiff repeats and re-alleges the allegations set forth in {J 4 through 24-25 and 3031 as
though set forth herein:

44. fLonghi's age was a determinative factor when the decision was made to terminate his
employment.

45. g)Lombard is an employer within the meaning of the New York City Human Rights
Law,

46. kjLombard violated the New York City Human Rights Law ("NYCHRL"), ie., City of New
York Administrative Code §8-107 (a) when it fired Longhi because of his age.

47. Longhi suffered damages in the form of lost wages, benefits and emotional distress.

48. }+Lombard's conduct was motivated by malice and/or reckless disregard for Longhi's rights
under the NYCHRL.

49. k}-Longhi will serve a copy of this complaint with New York City Corporation Counsel as
required by the NYCHRL.

WHEREFORE, Plaintiff Luis Longhi hereby demands judgment be entered against Lombard Risk
Systems, Inc. a Vermeg LTD Company for the following relief:

a) a}Compensatory damages;

b) Punitive damages;

c) Reasonable costs of suit;

d) Reasonable attorney's fees;

 
 

 

Case 1:18-cv-08077-VSB Document 13-3 Filed 12/17/18 Page 9 of 9

e) Post and pre-judgment interestsinterest; and

f) For such other and further relief that this Court deems equitable and just.

Dated: September-SDecember 3, 2018

By:

GREEN SAVITS, LLC
Attorneys for Plaintiff, Luis Longhi

s/Jon W. Green

Jon W, Green, Esq.
GREEN SAVITS, LLC

25B Vreeland Road, Suite 207 Florham Park,
N.J.07932 (973) 695-7777

(jgreen@greensavits.com) Attomeys for
Plaintiff, Luis F, Longhi

DEMAND FOR TRIAL BY JURY

The plaintiff hereby demands a trial by a jury as to all issues so triable.

Dated: Septersber-SDecember 3, 2018

By:

GREEN SAVITS, LLC
Attorneys for Plaintiff, Luis Longhi

s/Jon W. Green

Jon W. Green, Esq.

GREEN SAVITS, LLC

25B Vreeland Road, Suite 207 Florham Park,
N.J..07932 (973) 695-7777

(jgreen@greensavits.com) Attorneys for
Plaintiff, Luis F. Longhi
